Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22, 1996, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On November 29, 1993, claimant, a real estate appraiser, was informed by the employer that her employment would be terminated on January 31, 1994. It was agreed, however, that claimant would not be assigned any more projects so that she could finish her existing assignments by her termination date. In mid-December 1993 claimant informed the employer of her intention to resign as soon as she had finished her outstanding assignments. With her work completed, claimant left her employment on December 22, 1993. She was subsequently found to be disqualified from receiving unemployment insurance benefits because she had voluntarily resigned without good cause. We affirm. Leaving a job in anticipation of discharge has been found to be a noncompelling reason for resigning (see, Matter of Izquierdo [Sweeney], 238 AD2d 654; Matter of Drechsler [Bretton Woods Homeowners Assn.—Hudacs], 197 *800AD2d 739). Substantial evidence supports the Board’s finding that claimant could have continued working for the employer until the termination date but voluntarily chose not to do so. Claimant’s remaining arguments have been examined and found to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.